Case 3:17-cv-00738-NJR-MAB Document 194 Filed 10/10/19 Page 1 of 4 Page ID #5012



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS


  THE PREMCOR REFINING GROUP INC.,                        )
                                                          )
                          Plaintiff,                      )
                                                          )
  v.                                                      )       Case No. 3:17-cv-738
                                                          )
  APEX OIL COMPANY, INC.,                                 )
  ATLANTIC RICHFIELD COMPANY, ARCO                        )
  PIPELINE COMPANY, BP PRODUCTS                           )
  NORTH AMERICA INC., BP PIPELINES                        )
  (NORTH AMERICA) INC., BUCKEYE                           )
  PARTNERS LLC, BUCKEYE                                   )
  PIPE LINE COMPANY, KOCH                                 )
  PIPELINE COMPANY, KOCH                                  )
  INDUSTRIES INC., MARATHON                               )
  PIPE LINE LLC, SHELL OIL PRODUCTS                       )
  US, EQUILON ENTERPRISES, LLC,                           )
  SINCLAIR OIL CORPORATION.                               )
                                                          )
                          Defendants.                     )


                                 THIRD JOINT STATUS UPDATE

         COMES NOW Plaintiff, The Premcor Refining Group Inc. (“Premcor”) and Defendant,

  Equilon Enterprises, LLC d/b/a Shell Oil Products US (“Equilon”) (collectively, the “Parties”)

  and file the following joint status update:

         1.      On August 30, 2018, Premcor filed a First Amended Complaint (ECF Doc. #130),

  the operative pleading, against multiple defendants, including Equilon.

         2.      Thereafter, the Parties engaged in settlement discussions and notified the Court on

  February 12, 2019 (ECF Doc. #168) they had reached a settlement in principle.




                                                     Page 1 of 4
                                                Case No. 3:17-cv-738
Case 3:17-cv-00738-NJR-MAB Document 194 Filed 10/10/19 Page 2 of 4 Page ID #5013



         3.       On February 14, 2019, the Court acknowledged receipt of the Parties’ (ECF Doc.

  #170) Notice of Settlement and noted the Parties should file a motion for voluntary dismissal by

  May 15, 2019.

         4.       Since filing the Notice of Settlement (ECF Doc. #168), the Parties have finalized

  the terms of the settlement through a terms sheet and continue the process of finalizing

  settlement documents.

         5.       The Parties have exchanged and commented on a draft settlement agreement and

  have engaged the State of Illinois who is also reviewing the draft settlement agreement and will

  be a signatory to the final agreement.

         6.       The Parties are continuing to review and finalize the settlement agreement and

  need additional time to complete this process. To this end, the Parties request the Court grant an

  additional time, up to and including Friday, January 10, 2020, to continue this process, finalize

  the settlement agreement, and file a notice of entry of the settlement agreement with the Court.

         7.       This request is in the interest of justice, will not cause undue delay or any delay to

  parties remaining in the case, reduce the number of issues and defendants before this Court, and

  will finally resolve Premcor’s claims against Equilon alleged in this litigation.

         Accordingly, Premcor and Equilon respectfully request the Court accept this Joint Status

  Update and grant the Parties up to and including January 10, 2020 to finalize the settlement

  documents and file the related documents.




                                                    Page 2 of 4
                                               Case No. 3:17-cv-738
Case 3:17-cv-00738-NJR-MAB Document 194 Filed 10/10/19 Page 3 of 4 Page ID #5014



  Dated: October 10, 2019



  By: /s/ Erika Anderson (with consent)

  DOWD BENNETT, LLP                   GOLDENBERG, HELLER & ANTOGNOLI P.C.
  James F. Bennett                    Mark C. Goldenberg
  jbennett@dowdbennett.com            mark@ghalaw.com
  Erika Anderson                      Ann Callis
  eanderson@dowdbennett.com           acallis@ghalaw.com
  Jeffrey R. Hoops                    2227 South State Route 157
  jhoops@dowdbennett.com              Edwardsville, IL 62025
  7733 Forsyth Blvd. Suite 1900       618.650.7102 (T)
  St. Louis, Missouri 63105           618.656.6230 (F)
  314.889.7300 (T)
  314.863.2111 (F)

  Attorneys for Plaintiff, The Premcor Refining Group


  By:/s/ Erika N. Reynolds

  GREENSFELDER, HEMKER & GALE, P.C.
  Gregory C. Mollett
  gcm@greensfelder.com
  Erika N. Reynolds
  ereynolds@greensfelder.com
  10 South Broadway, Suite 2000
  St. Louis, Missouri 63102
  314.241.9090 (T)
  314.345.4792 (F)

  Attorneys for Defendant, Equilon Enterprises LLC
  d/b/a Shell Oil Products US




                                                 Page 3 of 4
                                            Case No. 3:17-cv-738
Case 3:17-cv-00738-NJR-MAB Document 194 Filed 10/10/19 Page 4 of 4 Page ID #5015



                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on this 10th day of October 2019, a true and correct copy of
  the foregoing was filed with the Clerk of Court to be served on all counsel of record by operation
  of the Court’s electronic filing system.




                                                        /s/ Erika N. Reynolds




                                                   Page 4 of 4
                                              Case No. 3:17-cv-738
